Citation Nr: 1717427	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  07-14 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the period prior to October 4, 2007, and in excess of 20 percent from that date to January 8, 2013 for residuals of cervical fusion and stabilization of C4-5 and C5-6 (neck disability).

Entitlement to an initial rating in excess of 20 percent for the period August 9, 2013 forward for neck disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from June 1997 to July 2000 and from June 2003 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which-in pertinent part, granted service connection with an initial 10-percent rating, effective in October 2005.  A November 2007 rating decision awarded an increase from 10 to 20 percent, effective in October 2007.  As the Veteran has not expressed satisfaction with these initial staged ratings, and the ratings are less than the maximum available under the applicable criteria, the matters remain on appeal since the grant of service connection.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2012 and June 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.

The issue of entitlement to an initial rating higher than 20 percent for the period August 9, 2013 forward for neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to October 7, 2007, the chronic orthopedic symptoms of the neck disability manifested with range of motion (ROM) on forward flexion greater than 0 to 30 degrees and combined ROM (CROM) greater than 170 degrees.  There was no evidence of muscle spasms or guarding.

2.  For the period October 7, 2007 to January 8, 2013, the chronic orthopedic symptoms of the neck disability manifested with ROM on forward flexion greater than 0 to 15 degrees but not greater than 0 to 30 degrees. 

CONCLUSION OF LAW

The requirements for an initial evaluation higher than 10 percent for the chronic orthopedic symptoms of neck disability for the period prior to October 7, 2007, and higher than 20 percent for the period October 7, 2007 to January 8, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula),  DC 5238-5241 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with the VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Concerning the adequacy of the examinations, the Board remanded the case in June 2013 to clarify an apparent inconsistency in the examination report.  Further, the Board acknowledges the decision of the Court Of Appeals For Veteran's Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  The decision held that held that 38 C.F.R. § 4.59 requires ROM testing in passive and active mode, and in weight and non-weight bearing modes.  As a result, the decision below addresses the Veteran's disability only up to the date of the most recent examination; the remainder of the appeal period is addressed in the remand below.  The Veteran's service treatment records (STRs), and VA and non-VA records are in the claims file.  Neither the Veteran nor her representative asserts that there are additional records to obtain.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal for the referenced periods without prejudice to her.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, the Court stated that increased symptomatology due to weakness, fatigue, etc., where possible, should be stated by examiners in terms of additional loss of range of motion.  DeLuca, 8 Vet. App. at 205.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As noted earlier, the Court held that the final sentence of § 4.59 creates a requirement that certain ROM and other testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.

Rating Criteria

For the cervical spine, normal ROM on forward flexion and backwards extension is 0 to 30 degrees; lateral flexion 0 to 45 degrees; and, lateral rotation, 0 to 80 degrees.  See 38 C.F.R. § 4.71a, Plate V.

Spine disabilities are evaluated under the General Formula.  It provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 30-percent rating is warranted for forward flexion of the cervical spine limited to 15 degrees or less.  A 20-percent rating applies if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, if the CROM of the cervical spine is not greater than 170 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For forward flexion of the cervical spine of greater than 30 degrees but not greater than 40 degrees; or, a CROM of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, a 10-percent rating applies.  38 C.F.R. § 4.71a.

A February 2013 rating decision reflects that the AOJ assigned DC 5238-5241.  A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation.  See 38 C.F.R. § 4.27.  DC 5238 represents spinal stenosis, and DC 5241 represents the spinal fusion facet of the Veteran's disability.  See 38 C.F.R. § 4.71a.

Discussion

Historically, the Veteran sustained a whiplash injury during her active service which eventually required surgical intervention.  She has undergone a total of three spine surgeries.  She applied for VA compensation in October 2005.  The Board notes that the neurological manifestations of the neck disability are rated separately.  See 38 C.F.R. § 4.71a, General Formula, Note (1).  The Board will thus consider relevant neurologic findings, which are part and parcel with the appeal.

At the January 2006 VA examination the Veteran reported a 5-year history constant neck and upper extremity pain.  She described the pain as of a burning and aching nature, and assessed the intensity on average as 5/10.  Activity triggered the pain, but at times it started without any precipitating activity.  She reported further that medication relieved the pain, and that she could function while taking the medication.  The Veteran reported that the disability did not cause incapacitation and she denied use of any assistive devices.  Physical examination revealed the Veteran's gait and posture as normal.  The examiner noted that there was no evidence of tenderness or muscle spasms.  ROM was normal in all planes.  The examiner did not indicate whether there was evidence of pain on ROM.  X-rays revealed the past cervical fusion.  Neurologically, there was sensory deficit of the left lateral forearm, left thumb and left index finger.

Although the examiner did not note pain on motion, upon receipt of the examination report, the AOJ assigned an initial 10-percent rating based on the examiner's notation that that were signs of intervertebral disc syndrome (IVDS).  The Board finds that the objective findings on clinical examination did not more nearly approximate a higher rating, as ROM on forward flexion was greater than 0 to 40 degrees, and combined ROM was greater than 170 degrees.  See 4.71a, General Formula.  The examiner also noted that repetitive-use testing did not reveal additional loss of ROM due to pain or weakness, etc.  Hence, there is no factual basis for a higher rating on that basis.  See 38 C.F.R. §§ 4.40, 4.45.

Regarding the examiner's notation of signs of IVDS, that disability (pre- or postoperatively) is rated either under the General Formula or on the basis of incapacitating episodes, whichever results in the higher rating.  See 38 C.F.R. § 4.71a, General Formula, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note 1.  The examination report specifically notes that the Veteran denied any incapacitation due to her neck disability, and there are no entries in the Veteran's records that note prescribed bed rest.  Hence, there is no factual basis for evaluating the disability on the basis of incapacitating episodes.  Further, the examination report reflects that the Veteran worked full time as an OB-GYN physician.

In light of the above, the preponderance of the evidence shows that the chronic orthopedic manifestations of the neck disability more nearly approximated the assigned 10-percent rating.  38 C.F.R. §§ 4.1, 4.10. 

The Veteran's non-VA outpatient records reflect that she continued to be quite active, running distances up to 5 miles for a period, and participating in a marathon in February 2005, although the running did trigger pain.  The records document, however, that the Veteran's primary complaints were for radicular pain.  A September 2006 CT scan revealed no evidence of a fracture or hardware displacement.  (05/30/2006 VBMS-Medical Treatment-Non-Government Facility, p. 5; 04/25/2007 Non-Government, 1st entry)  Upon receipt of these non-VA records, another examination was arranged.

The October 2007 examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The Veteran reported constant pain at the neck and left upper extremity, which she described as aching to sharp, and she assessed the intensity as 3-4/10.  She reported that her prescribed medication did not cause any side effects.  The Veteran reported further that during activity, her pain could flare to 7 to 8 intensity and last for up to a day.  Activity that could precipitate pain included the position of her head when performing surgery.  She described the impact of flares as pain that affected her manual dexterity and concentration.  The Veteran denied the use of a brace, and she reported that her neck disability did not impact her walking.  Her prescribed medication provided relief.  

Physical examination revealed tenderness to palpation at the posterior of the neck but no muscle spasm or guarding.  Spinal contour was preserved, and the Veteran's gait was normal.  ROM on forward flexion and backwards extension was 0 to 25 degrees; lateral flexion 0 to 20 degrees bilaterally; and, lateral rotation 0 to 45 degrees bilaterally, all planes with increased pain at the extreme points of the motion.  

Neurologically, sensory examination was intact to vibration in the left upper extremity.  There were deficits as to light touch and to sharp/dull discrimination.  There was no atrophy and strength was 5/5 in the left arm.  There were no pathological reflexes noted.

Upon receipt of the examination report, as noted earlier, the AOJ awarded an increase from 10 to 20 percent, effective the date of the examination, October 4, 2007.  However, a higher rating was not met or approximated, as ROM on forward flexion was greater than 0 to 15 degrees.  See 38 C.F.R. § 4.71a, General Formula.  Further, the examiner noted that repetitive-use testing did not reveal any additional loss of ROM.  See 38 C.F.R. §§ 4.40, 4.45.

The January 2013 examination report reflects that the examiner conducted a review of the claims file as part of the examination and noted a diagnosis of record of degenerative disc disease.  The Veteran complained of constant pain on motion at the neck and left upper extremity that increased with activity.  Her primary complaint was radicular pain of the left upper extremity, for which a spine stimulator had been implanted in February 2010 and removed in 2011 (see 11/19/2015 CAPRI, pp. 5, 145-47).   The Veteran reported further that she experienced flares after excessive movement and after performing surgery, and that she regularly used a brace.  She also noted that she no longer exercised due to the radicular pain.  

Physical examination revealed no evidence of tenderness, muscle spasm, or guarding.  ROM testing revealed forward flexion to 40 degrees and backward extension to 30 degrees, both with onset of pain at 20 degrees in the respective plane.  Lateral flexion was to 20 degrees bilaterally, and lateral rotation to 50 degrees bilaterally, both without evidence of pain.  There were no changes to the ranges of motion with repetition.

Regarding neurologic symptoms, muscle strength was 5/5, with no atrophy and reflexes were normal.  Sensory deficit was shown in the left upper extremity.  

The objective findings on clinical examination show that the orthopedic manifestations of the Veteran's neck disability more nearly approximate the assigned 20-percent rating.  38 C.F.R. § 4.71a, General Formula.  A higher rating was not met or approximated, as ROM on forward flexion was greater than 0 to 15 degrees.  Id.  Further, although the examiner noted that the Veteran had functional loss of less movement than normal, weakened movement, and pain on movement on repetitive-use testing, there was no additional loss of ROM as a result.  The Board notes that the January 2013 examination report was apparently contradictory on this facet and the Board remanded for clarification.  In an August 2013 addendum, the examiner noted that the incorrect block was checked and that there was a typographical error.  (08/23/2013 VBMS-VA Exam Worksheet)  The Veteran's ROM values did not change on repetitive-use testing.  In light of these factors, there is no factual basis for a higher rating due to pain, weakness, etc.  See 38 C.F.R. §§ 4.40, 4.45.  The examiner also noted that the Veteran's symptoms were not so severe that she has lost the use of her neck, see 38 C.F.R. § 4.63, and that there was no evidence of IVDS.  Hence, there is no basis for special monthly compensation or rating on the basis of incapacitating episodes.  See 38 C.F.R. § 3.350, 4.71a, General Formula, DC 5243.  Also noted was that she remained independent in her activities of daily living, and that she still worked.  (01/08/2013 VBMS-VA Examination)

In light of all of the above, the Board finds that the assigned 20-percent rating reasonably compensates the Veteran for her earning impairment to the extent practical for the orthopedic symptoms of her disability.  See 38 C.F.R. § 4.1.  There is no assertion that the rating schedule is inadequate to address her disability; and, as noted, there currently is no issue of unemployability.  See 38 C.F.R. §§ 3.340, 3.341.

Additionally, there is no basis for any increase to the 30 percent evaluation in effect for radiculopathy of the left upper extremity.  The findings noted herein demonstrate sensory deficit which is found to have been already contemplated by the 30 percent award, contemplating moderate symptoms (as the involved extremity is non-dominant).  Because muscle and reflex findings were essentially normal, severe incomplete paralysis has not been shown. 

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial rating in excess of 10 percent for the period prior to October 4, 2007, and in excess of 20 percent for the period October 4, 2007 to January 8, 2013 for neck disability is denied.


REMAND

There is no indication in the examination reports that the ROM of the Veteran's neck was tested passively.  Hence, another examination is directed in order to conduct ROM testing that complies with Correia.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all related treatment records generated since the November 2015 Supplemental Statement of the Case (SSOC) and add them to the claim file.

2.  After the above is completed, arrange an examination by an appropriate examiner to determine the current severity of the Veteran's neck disability.  Inform the examiner that ROM testing must be conducted both passively and actively.  In addition to appropriate ROM testing, the examiner is requested to specifically address the extent, if any, of functional loss of use of the neck due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use.  And if possible, these findings should be portrayed in terms of degrees of additional loss of motion.

The examiner is also asked to review the prior examination reports and opine if the ROM of the neck would have been greater or lesser if tested passively.  Please provide an explanation for any opinion rendered.  If the examiner advises that an opinion cannot be rendered other than via conjecture or speculation, please explain why, to include what additional information would be needed in order to provide the requested opinion.

3.  After completion of the above, re-adjudicate the issue on appeal.  If the decision in any way adverse to the Veteran, furnish the Veteran and her representative a SSOC and afford them an opportunity to respond.  Thereafter, if all is in order, return the case to the Board for further appellate review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


